Case 2:17-cr-20183-MAG-RSW ECF No. 554, PageID.3108 Filed 12/22/20 Page 1 of 3




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


 THE UNITED STATES OF AMERICA,                      Criminal No. 17-20183

                    Plaintiff,                      HON. MARK A. GOLDSMITH
 v.

 D-5 HAROLD LASHAWN NERO,

                Defendant.
 ____________________________/



  STIPULATION FOR ORDER EXTENDED PAGE-LIMIT RESPONSE TO
       DEFENDANT’S SUPPLEMENTAL MOTION (ECF NO. 492)


       Counsel for Defendant Harold Lashawn Nero and the government participated

 in a telephone call on December 22, 2020. The parties discussed the length of the

 government’s response to Nero’s Supplemental Motion to Suppress (ECF No. 492),

 and counsel for Nero agreed to allow the government to exceed the page-limit for its

 response by as many as 10 pages (for a total response of up to 30 pages). The

 government anticipates filing a timely response within that extended page-limit.




                                          1
Case 2:17-cr-20183-MAG-RSW ECF No. 554, PageID.3109 Filed 12/22/20 Page 2 of 3




       The parties therefore stipulate and agree that, subject to approval by the Court,

 the government may file its response to not exceed 30 pages.



  s/ Jerome F. Gorgon Jr.                       s/ Mark H. Magidson w/permission
  Assistant United States Attorney             Attorney for Mr. Nero
  211 West Fort Street, Ste. 2001              615 Griswold, Ste. 810
  Detroit, MI 48226                            Detroit, MI 48226
  jerome.gorgon@usdoj.gov                      mmag100@aol.com
  (313) 226-9676                               (313) 963-4311




                                           2
Case 2:17-cr-20183-MAG-RSW ECF No. 554, PageID.3110 Filed 12/22/20 Page 3 of 3



                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


 THE UNITED STATES OF AMERICA,                       Criminal No. 17-20183

                    Plaintiff,                       HON. MARK A. GOLDSMITH
 v.

 D-5 HAROLD LASHAWN NERO,

                Defendant.
 ____________________________/



      ORDER EXTENDED PAGE-LIMIT RESPONSE TO DEFENDANT’S
              SUPPLEMENTAL MOTION (ECF NO. 492)

       This matter coming before the court on the stipulation and agreement of

 Counsel for Defendant Harold Lashawn Nero and the government, it is hereby:

       ORDERED that the government may file a response to Defendant Harold

 Lashawn Nero’s Supplemental Motion to Suppress (ECF No. 492) that may exceed

 the page-limit by as many as 10 pages (for a total response of up to 30 pages).

       IT IS SO ORDERED.

 Dated: December 22, 2020                     s/Mark A. Goldsmith
       Detroit, Michigan                      MARK A. GOLDSMITH
                                              United States District Judge




                                          1
